Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-11 are cancelled.
Claims 12-14 are new and pending.
Specification
The disclosure is objected to because of the following informalities: 
after para. 18, it says “Examples” but only provides 1 example
para. 33 discloses Literature based text shall follow as a foot note, but fails to provide such foot note.
Para. 33 is missing a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-14 recite the limitation “processor configured to,” but the specification fails to provide disclosure of a processor to carry out the invention.  Examiner asks the Applicant for guidance.
Claim 12 recites the limitation “apply a matrix and an algorithm to interpret the possible condition of the patient.”  The specification states applying a matrix and providing an algorithm, but fails to provide details of how exactly to apply the matrix and algorithm to generate the condition of the patient.  The specification does not provide a detailed description of the specific algorithm used to interpret the results.  Examiner asks the Applicant for guidance.
Claim 13 recites the limitation “provide a summary of overall risk level, a cumulative score and an organ specific score for all aspects of the patient's health.”  The specification does not provide any support regarding the calculation of score.  Examiner asks the Applicant for guidance.
Claim 14 recites the limitation of “advise the patient…based on cumulative score and organ specific score.”  The specification does not provide any support regarding the calculation of score and how it determines the advice based on the score.  Examiner asks the Applicant for guidance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the possible condition" in step 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outcome" in step 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “code the outcome with appropriate color.”  Examiner is unable to determine what outcome? Is the outcome the same as the possible condition determined from the previous step?
Claim 12 recites the limitation "the color coded results" in step 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “with matched population.”  Examiner is unable to determine matched population with who? Is the matched population similar to the patient or is it any matched population? It is unclear from the claimed language what matched population. 
Claim 12 recites the limitation “comparing with previous results of the patient.”  Is the previous results the results of the laboratory test results or are they different results?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a machine (claims 12-14).  Accordingly, claims 12-14 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 12 includes limitations that recite at least one abstract idea. Specifically, independent claim 12 recites:
A system for generating real-time cumulative personalized health screening report comprising a memory unit operably connected with a processor implementing rule-based algorithms supported by big data analytics and machine learning (AI), and a user friendly graphic user interface, wherein the processor is configured to:
-receive laboratory test results for a specific aspect of patient's health and reporting in a conventional tabular form;
-apply a matrix and an algorithm to interpret the possible condition of the patient;
-code the outcome with appropriate color and provide the color coded results in a graphical format;
-comparing with previous results of the patient and/or with matched population;
-provide a three dimensional representation of human anatomy while highlighting relevant organs involved in the laboratory test; and
-map the laboratory results with color code to all relevant organs in the 3D representation that influences the particular lab results to generate a real-time cumulative personalized health report, thereby enabling a reader to understand the lab report for both normal and abnormal ranged results.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because interpreting laboratory test results using a matrix and an algorithm and comparing it with a population can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for generating real-time cumulative personalized health screening report comprising a memory unit operably connected with a processor implementing rule-based algorithms supported by big data analytics and machine learning (AI), and a user friendly graphic user interface (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 11-12), wherein the processor is configured to:
-receive laboratory test results for a specific aspect of patient's health and reporting in a conventional tabular form;
-apply a matrix and an algorithm to interpret the possible condition of the patient;
-code the outcome with appropriate color and provide the color coded results in a graphical format (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f ; para. 11-12);
-comparing with previous results of the patient and/or with matched population;
-provide a three dimensional representation of human anatomy while highlighting relevant organs involved in the laboratory test (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 11-12); and
-map the laboratory results with color code to all relevant organs in the 3D representation that influences the particular lab results to generate a real-time cumulative personalized health report (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 11-12), thereby enabling a reader to understand the lab report for both normal and abnormal ranged results.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 13: The claim specifies the processor generating an overall risk level, cumulative score, and an organ specific score, which is a mental process.
Claim 14: The claim specifies the processor configured to provide a visualization impact of medical intervention, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive laboratory test results, e.g., receiving or transmitting data over a network, provide three dimensional representation, Symantec, MPEP 2106.05(d)(II)(i); applying matrix and an algorithm, comparing previous results, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); code the outcome with appropriate color, map laboratory results with color code,  e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 13-14, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 13 (provide a summary), 14 (provide a visualization), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 12-14
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash et al. (U.S. Patent No. 9,110,553).
As per claim 12, Ash teaches a system for generating real-time cumulative personalized health screening report comprising a memory unit operably connected with a processor implementing rule-based algorithms supported by big data analytics and machine learning (AI), and a user friendly graphic user interface, wherein the processor is configured to:
-receive laboratory test results for a specific aspect of patient's health (Ash: col. 6, 66 to col. 7, 13; col. 8, 38-40; Receiving patient’s EMR including lab results.) and reporting in a conventional tabular form (Ash: col. 8, 38-51; col. 12, 6-11; Providing the health-related information in a structured form (i.e. table form).);
-apply a matrix and an algorithm to interpret the possible condition of the patient (Ash: col. 10, 31-67; Using the computation component with regression techniques to determine overall health status of the user.);
-code the outcome with appropriate color and provide the color coded results in a graphical format (Ash: col. 12, 30-36);
-comparing with previous results of the patient and/or with matched population (Ash: col. 8, 62 to col. 9, 3; col. 10, 17-30; Comparing the patient results to a subset of population to portray user’s health status.);
-provide a three dimensional representation of human anatomy (Ash: col. 12, 12-29; Providing a body-image representation.) while highlighting relevant organs involved in the laboratory test (Ash: col. 12, 30-36; color coding the health problems affecting multiple organs.); and
-map the laboratory results with color code to all relevant organs in the 3D representation that influences the particular lab results to generate a real-time cumulative personalized health report (Ash: col. 12, 30-36; color coding the health problems affecting multiple organs.), thereby enabling a reader to understand the lab report for both normal and abnormal ranged results (Ash: col. 12, 37-52; Highlighting affected organs and color coding them to mean different risk levels.).
As per claim 13, the system of claim 12 is as described.  Ash further teaches wherein the processor is further configured to generate and provide a summary of overall risk level, a cumulative score and an organ specific score for all aspects of the patient's health (Ash: col. 9, 55 to col. 10, 16).
As per claim 14, the system of claim 13 is as described.  Ash further teaches wherein the processor is further configured to provide a visualization of the impact of the lifestyle and/or medical intervention, on all and every organs and accordingly advise the patient for timely medical intervention based on the cumulative score and organ specific score for all aspects of the patient's health (Ash: col. 9, 55-65; col. 10, 31-42; Visualizing a health trajectory based on different scenarios.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lynn et al. – U.S. Publication No. 2014/0152673 – Teaches a system for monitoring patient physiological signals and providing an animation with organs over time.
Wong et al. – U.S. Publication No. 2013/0325493 – Teaches a 3-D model of the human body aggregating personal health and medical data of the user.
Shukla – U.S. Publication No. 2011/0161854 – Teaches a system for visual representation of a user’s health.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626